  Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 1 of 13 PageID 114



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

ELVIA DE LA ROSA, Individually and      §
as Representative of the Estate of JOSE §
DE LA ROSA, Deceased, SERGIO DE LA §
ROSA, KENIA DE LA ROSA,                 §
ARMANDO DE LA ROSA, and CRUZ §
DE LA ROSA,                             §
                                        §
             Plaintiffs,                §
                                        §
v.                                      §            Civil Action No. 3:21-CV-341-K
                                        §
GARDNER GLOBAL LOGISTICS, INC. §
and GARDNER TRUCKING, INC.,             §
                                        §
             Defendants.                §

                  MEMORANDUM OPINION AND ORDER

      On April 15, 2021, the Court issued an order indicating it would evaluate sua

sponte whether a transfer to the District of Arizona or the Northern District of Iowa

was warranted under 28 U.S.C. § 1404(a). See Or. (Doc. No. 6). The Court invited

the parties to brief whether this case is appropriate for transfer under § 1404(a) and, if

so, to which district or division where it might have been brought. Id. Plaintiffs and

Defendants filed their respective briefs with the Court. Doc. Nos. 7 & 8. The Court

has considered the parties’ briefing and the applicable law. For the convenience of the




ORDER – PAGE 1
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 2 of 13 PageID 115



parties and witnesses, in the interest of justice the Court transfers this case to the

Northern District of Iowa.

      I.     Background

      As the surviving relatives, Plaintiffs Elvia De La Rosa (wife), Sergio De La Rosa

(son), Kenia De La Rosa (daughter), Armando De La Rosa (father), and Cruz De La

Rosa (mother) (collectively, “Plaintiffs”) filed suit against Defendants Gardner Global

Logistics, Inc. and Gardner Trucking, Inc. (collectively “Defendants”) asserting various

claims for negligence and vicarious liability, under the theory of respondeat superior

and the law of agency, related to the death of Jose De La Rosa (“Mr. De La Rosa”). See

Pls. Pet. (Doc. No. 1-6) at 5-11. Plaintiffs’ claims arise out of a motor vehicle accident

between a tractor-trailer driven by Mr. De La Rosa and a tractor-trailer driven by non-

party Mr. Biniam Gebremeskel which occurred in Cochise County, Arizona on January

8, 2019. Id. at 3; see Notice of Removal (Doc. No. 1) at 1. In their state court petition

(“Petition”), Plaintiffs allege that Defendant Gardner Global Logistics, Inc., a freight

broker, hired non-party Gelila Transportation, LLC (“Gelila”) to transport freight from

Coppell, Texas to various locations in other states. Pls. Pet. at 3, ¶¶14-15. Gelila then

assigned its driver Mr. Gebremeskel to make the pickup and the deliveries with Gelila’s

commercial vehicle.    Id. at ¶16.   Plaintiffs alleges that, during the course of that

assignment from Gelila, Mr. Gebremeskel allegedly caused the motor vehicle accident




ORDER – PAGE 2
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 3 of 13 PageID 116



which resulted in Mr. De La Rosa’s death. Id. at 3-4, ¶¶17-26. Plaintiffs seek damages

for their injuries which includes pecuniary loss, loss of companionship and society,

mental anguish, loss of inheritance, and survival damages. Id. at 11-12, ¶68.

       Plaintiffs originally filed this action against Defendants in the 44th Judicial

District Court of Dallas County, Texas on January 8, 2021. See Notice of Removal at

1; Doc. No. 1-5 at 1. On February 18, 2021, Defendants removed the case to this

Court on the basis of diversity jurisdiction. Plaintiffs’ state court Petition remains the

live pleading.

       II.       Applicable Law

       A case filed in state court may be removed by defendant to the federal district

court “for the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a); see also Burlington N. & Santa Fe Ry. Co. v. Herzog Servs., Inc., 990

F.Supp. 503, 504 (N.D. Tex. 1998)(McBryde, J.). While venue is procedurally proper

based on § 1441(a), transfer under § 1404(a) may still apply to cases removed from

state court. See § 1390(c); see also Henry v. Hallahan, Civ. Action No. 4:13-CV-605,

2015 WL 1467103, at *2 (E.D. Tex. March 30, 2015) (removal of case to the district

court was “technically proper” because statute required removal to this district court

but “venue is not necessarily frozen here and a 1404(a) analysis is still available” and

the court is free to “evaluate whether a transfer is warranted.”).




ORDER – PAGE 3
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21             Page 4 of 13 PageID 117



       Section 1404(a) provides that “for the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district

or division where it might have been brought.” 28 U.S.C. § 1404(a). A court may

transfer a case under Section 1404(a) sua sponte. Mills v. Beech Aircraft Corp., Inc., 886

F.2d 758, 761 (5th Cir. 1989). “Decisions to effect 1404 transfers are committed to

the sound discretion of the transferring judge.” Id. (internal quotations omitted). The

initial question in applying the provisions of section 1404(a) is whether the suit could

have been brought in the proposed transferee district. In re Volkswagen AG (Volkswagen

I), 371 F.3d 201, 203 (5th Cir. 2004). If the potential transferee district is a proper

venue, the court considers several private- and public-interest factors, none of which

are given dispositive weight. Id. Although the letter of section 1404(a) might suggest

otherwise, it is well established that “the interest of justice” is an important factor in

the transfer analysis. DataTreasury Corp. v. First Data Corp., 243 F. Supp. 2d 591, 593–

94 (N.D. Tex. 2003) (Kaplan, M.J.) (internal citation omitted).

       III.   Analysis

       Defendants’ removal of the case to the United States District Court for the

Northern District of Texas, Dallas Division was proper as this case was pending in state

court in Dallas County. See 28 U.S.C. § 1441(a). The Court nevertheless determined

from the record before it that transfer of this case may be warranted under § 1404(a).




ORDER – PAGE 4
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 5 of 13 PageID 118



In their Petition, Plaintiffs allege that venue is proper in Dallas County, under Section

15.002(a)(1) of the Texas Civil Practice and Remedies Code, as “the county in which

all or a substantial party of the events or omissions giving rise to the claim occurred.”

Pls. Pet. at 3, ¶11. Plaintiffs allege that the contract between Defendant Gardner

Global Logistics, Inc. and Gelila was entered into in Dallas County, Texas, which is

also the location of Gelila’s headquarters and principal place of business. Id. at ¶15.

Plaintiffs did not, however, name Gelila or its driver Mr. Gebremeskel as defendants in

this suit. Plaintiffs, who are citizens of Texas, all reside in El Paso County, Texas, and

Defendants, by virtue of corporate mergers effected prior to the filing of this lawsuit,

are citizens of the state of Iowa as an Iowa corporation with its principal place of

business in Cedar Rapids, Iowa. Notice of Removal at 2-3, ¶¶6-10. Additionally, the

motor vehicle accident occurred in Cochise County, Arizona. Id. at 1, ¶2; see also Pls.

Pet. at 3-4, ¶17.

      The Court notified the parties of the undersigned’s intention to evaluate

whether a transfer of this case to either the District of Arizona or the Northern District

of Iowa is warranted. See Ct. Or. (Doc. No. 6). Before ordering the case transferred,

the Court gave the parties an opportunity to be heard on this matter by filing a written

brief with the Court. Id. Each party timely filed their respective briefs. See Doc. Nos.

7 & 8. Plaintiffs argue that the case should be transferred to the Western District of




ORDER – PAGE 5
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21            Page 6 of 13 PageID 119



Texas then ask, in the alternative, for this Court to retain jurisdiction. Defendants

contend that the case should be transferred to the Northern District of Iowa or,

alternatively, to the District of Arizona.

              A.     District Where Suit Could Have Been Brought

       In its § 1404(a) analysis, the threshold question for the Court is whether the

suit could have been brought in the proposed transferee district. Volkswagen I, 371 F.3d

at 203 . “Thus, transfer under section 1404(a) may properly be made only where the

court to which transfer is sought would have been a proper venue and would have had

personal jurisdiction over all of the defendants if it had been the original forum.” Frazier

v. Com. Credit Equip. Corp., 755 F.Supp. 163, 165 (S.D. Miss. 1991) (emphasis added).

There is no doubt that the Northern District of Iowa would be a district in which this

action could have been brought as Defendants have their principal place of business in

Cedar Rapids, Iowa, and would be subject to personal jurisdiction there. 28 U.S.C. §

1391(b)(1) (“A civil action may be brought in . . . a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is

located); § 1391(c)(2) (“For venue purposes . . . an entity . . ., whether or not

incorporated, shall be deemed to reside, if a defendant, in any judicial district in which

such defendant is subject to the court’s personal jurisdiction”.); see Notice of Removal

at 3, ¶¶8-10. The District of Arizona is also a district in which this action could have




ORDER – PAGE 6
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 7 of 13 PageID 120



been brought as the motor vehicle accident giving rise to Plaintiffs’ claims occurred in

Cochise County, Arizona. § 1391(b)(2) (“A civil action may be brought in . . . a judicial

district in which a substantial part of the events or omissions giving rise to the claim

occurred.”).

       In their Brief to the Court, Plaintiffs do not address whether the District of

Arizona or the Northern District of Iowa is a district in which this case could have been

brought. For this threshold question, Plaintiffs focus their argument on the Western

District of Texas. Plaintiffs contend that, as residents of El Paso, Texas at the time of

the accident, they could have filed their lawsuit in state court in El Paso, Texas pursuant

to the Texas general venue statute. Pls. Br. (Doc. No. 7) at 3. Because removal must

be to the federal court “for the district and division embracing the place where such

action is pending”, Plaintiffs go on to reason that if they had filed the case in state

court in El Paso, Texas, and Defendants had removed it to federal court, venue would

have been proper in the Western District of Texas, El Paso Division; “[t]hus, the

Western District of Texas is a district in which Plaintiffs’ claims could have been filed.”

Id. at 3-4.

       In making its determination, the Court looks to whether the transferee district

is one that could have been “the original forum.” Frazier, 755 F.Supp. at 165; see

Volkswagen I, 371 F.3d at 203 (“[T]he first determination to be made is whether the




ORDER – PAGE 7
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 8 of 13 PageID 121



judicial district to which transfer is sought would have been a district in which the claim

could have been filed.”). Plaintiffs’ reasoning is not supported by the clear language of

the statute or the case law. The Court is concerned only with districts or divisions in

which the case could have been brought originally in federal court; not districts or

divisions to which cases might have been removed after having originally been filed in

state court pursuant to state venue statutes. See also Van Dusen v. Barrack, 376 U.S.

612, 621-24 (1964) (holding that § 1404(a) language “’where it might have been

brought’ must be construed with reference to the federal laws delimiting the districts

in which such an action ‘may be brought’” and not to laws or rules of transferee state).

The Court finds that the Western District of Texas, El Paso Division is not a federal

district or division where this case might have been brought. See § 1391(b). As a

threshold matter, the Court concludes this case could have been brought in the District

of Arizona or the Northern District of Iowa.

             B.     Private and Public Factors

      The Court now turns to the private and public factors in deciding the issue of

“the convenience of the parties and witnesses” and “in the interest of justice.” The

private-interest factors include: “(1) the relative ease of access to sources of proof; (2)

the availability of compulsory process to secure the attendance of witnesses; (3) the

cost of attendance for willing witnesses; and (4) all other practical problems that make




ORDER – PAGE 8
  Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 9 of 13 PageID 122



trial of a case easy, expeditious and inexpensive.”        In re Volkswagen of Am., Inc.

(Volkswagen II), 545 F.3d 304, 315 (5th Cir. 2008) (en banc), cert. denied, 555 U.S.

1172 (2009) (quoting Volkswagen I, 371 F.3d at 203). The public-interest factors

include: “(1) the administrative difficulties flowing from court congestion; (2) the local

interest in having localized interests decided at home; (3) the familiarity of the forum

with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws in the application of the foreign law.” Id. The Court finds the balance

of the factors weighs in favor of transfer to the Northern District of Iowa.

      Plaintiffs’ claims for negligence and vicarious liability under agency law and the

theory of respondeat superior relate, generally, to Defendants’ hiring, use, and control

of Gelila and Mr. Gebremeskel who was allegedly driving in a negligent manner. While

some documentation may come from Gelila, which is located in Dallas, the Court does

not expect that to be the bulk of the documentation, or even witnesses, in this case.

Rather, the Court anticipates the witnesses and documentation, including the contract,

related to Defendants’ hiring, use, and control of Gelila and Mr. Gebremeskel will come

from Defendants, an Iowa corporation with its principal place of business in Cedar

Rapids, Iowa, which is in the Northern District of Iowa. The Court also expects that

there may be some documentation related to the accident in or near Cochise County,

Arizona in the District of Arizona. The access to proof weighs in favor of transfer and




ORDER – PAGE 9
 Case 3:21-cv-00341-K Document 17 Filed 09/01/21             Page 10 of 13 PageID 123



slightly more in favor of the Northern District of Iowa. Frito-Lay N. Am., Inc. v.

Medallion Foods, Inc., 867 F.Supp.2d 859, 869 (E.D. Tex. 2012) (“This factor almost

invariably turns on which party will most likely have the greater volume of relevant

documents and their presumed physical location in relation to the venues in

consideration.”).

       Looking to the remaining private interest factors, the Court finds they weigh in

favor of transfer and slightly in favor of the Northern District of Iowa. Any non-party

witnesses will likely be those located in and around Cochise County, Arizona, the

location of the accident, which is located approximately 84 miles from Tucson, Arizona

(location of courthouse for the District of Arizona). Those witnesses will be outside of

either this Court’s or the Northern District of Iowa’s subpoena power for deposition or

trial. See Volkswagen II, 545 F.3d at 316 (quoting Volkswagen I, 371 F.3d at 205 n.4);

see also Remmers v. U.S., Civ. Action No. 1:09-CV-345, 2009 WL 3617597, at*4 (E.D.

Tex. Oct. 28, 2009) (the court considers “the availability of compulsory process to

secure the attendance at trial of unwilling or hostile witnesses.”). As for convenience

and cost of attendance of willing witnesses, as Plaintiffs state, the willing witnesses are

likely to be the parties to this case. Pls. Br. at 5. “Section 1404(a) provides for transfer

to a more convenient forum, not a forum likely to prove equally convenient or

inconvenient.” Van Dusen, 376 U.S. at 645-46. Plaintiffs, who all reside in El Paso,




ORDER – PAGE 10
 Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 11 of 13 PageID 124



Texas, will have to travel and incur costs no matter if the case remains in the Northern

District of Texas, a district to which Plaintiffs have no connection, or is transferred to

the Northern District of Iowa or the District of Arizona. The Northern District of

Iowa, however, is clearly a more convenient forum for Defendants’ employees, who are

likely witnesses. Volkswagen II, 545 F.3d at 317 (“[I]t is an obvious conclusion that it

is more convenient for witnesses to testify at home and that additional distance means

additional travel time; additional travel time increases the probability for meal and

lodging expenses; and additional travel time with overnight stays increases the time

which these fact witnesses must be away from their regular employment.”).

Transferring to the District of Arizona would simply “swap” the inconveniences to both

parties that currently exist in the Northern District of Texas, as all party witnesses

would have to incur costs in either district. Finally, as other practical considerations,

this case is at the beginning stages of litigation with no scheduling order yet in place.

      The public factors weigh slightly in favor of the Northern District of Iowa. Any

issues related to court congestion would be reduced with transfer to the Northern

District of Iowa, which has a shorter time from case filing to disposition than the

Northern District of Texas and a significantly shorter time than the District of Arizona.

(The relevant federal statistics do not include the time from case filing to trial for the

Northern District of Iowa; so the Court compared the disposition time frame as all




ORDER – PAGE 11
 Case 3:21-cv-00341-K Document 17 Filed 09/01/21          Page 12 of 13 PageID 125



three districts included that statistic.) This factor weighs in favor of transfer to the

Northern District of Iowa. As for local interest in deciding this matter, the Northern

District of Texas has minimal, if any, interest in this controversy. Volkswagen I, 371

F.3d at 206 (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947)) (“Jury

duty is a burden that ought not to be imposed upon the people of a community which

has no relation to the litigation.”); Remmers, 2009 WL 3617597, at *9 (“[I]t is contrary

to the public interest to encumber the citizens of a district with a case that has only a

slight connection to, and little impact upon, the local community.”). Instead, citizens

of the Northern District of Iowa “have a far greater interest in determining whether

and the extent to which Defendant should be held liable” as it is where Defendants are

located. Id. The remaining factors, familiarity of the forum with the applicable law

and avoidance of unnecessary problems of conflicts of law, are neutral.

      Having considered the public and private factors, the Court in its discretion finds

that “on balance the litigation would more conveniently proceed and the interests of

justice be better served by transfer to” the Northern District of Iowa. Peteet v. Dow

Chem. Co., 868 F.2d 1428, 1436 (5th Cir. 1989).

      IV.    Conclusion

      The Court finds that this case could have brought in the Northern District of

Iowa and, for the convenience of the parties and witnesses, in the interest of justice,




ORDER – PAGE 12
 Case 3:21-cv-00341-K Document 17 Filed 09/01/21           Page 13 of 13 PageID 126



the Court in its discretion transfers this case to the Northern District of Iowa pursuant

to § 1404(a).

      SO ORDERED.

      Signed September 1st, 2021.

                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




ORDER – PAGE 13
